DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 06/15/2022 has been entered. Claims 1-20 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device” in claims 1, 9 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new subject matter includes the following limitations: “wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device” in claim 1 and claim 9. The original disclosure does not reasonably convey to one ordinary skilled in the art that applicant was possession of the claimed invention at the time the application was filed.
Specifically, for example, applicant has added “wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device” to independent claim 1. This limitation does not appear in the original disclosure of December 18, 2020 and therein no evident indicating that the applicant was in possession of this newly external device at the time the application was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki (US Pub 2018/0228571) in view of Hoegerl et al (US Pub 2020/0035580).
Regarding claim 1, Shiraki (fig. 4) teaches a semiconductor package comprising:
a first substrate (substrate body 30, [(0029]) comprising a first group of leads (solder balls 44, [0046]) physically coupled thereto and a second group of leads (solder balls 44, [0046]) physically coupled thereto. It is noted that lead can be a conductive terminal, metal wiring or conductive ball;
a second substrate (substrate 43, [0046]) coupled over the first substrate and physically coupled to the first group of leads and the second group of leads; and
one or more semiconductor die (semiconductor chip 41, [0046]) coupled between the first substrate and the second substrate; 
wherein the second group of leads is electrically isolated (insulating layer 23 between wire 25 and wiring pattern 33, [0030]) from the first substrate; 
wherein each lead of the first groups of leads and each lead of the second groups of leads are coupled between the first substrate and the second substrate.
Shiraki teaches the first and second group of leads (solder balls 44), but does not teach wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device.
Hoegerl (figs. 3A and 3D) teaches wherein the first groups of leads (terminal 361, [0045]) and the second first groups of leads (terminal 366, [0046]) are configured to couple the semiconductor package to an external device (VDD, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the solder balls 44 of Shiraki with power terminals 361/366 of Hoegerl  in order to “apply VDD” as taught by Hoegerl, [0045] and [0046].
 Regarding claim 2, Shiraki teaches the package of claim 1, wherein the second group of leads are each coupled to a corresponding electrically isolated copper island (wiring pattern 30, copper, [0031]) formed in a layer of copper on the first substrate. 
Regarding claim 3, Shiraki teaches the package of claim 1, further comprising an encapsulant (encapsulation resin 45, [00461]) in a space between the first substrate and the second substrate. 
Regarding claim 4, Shiraki teaches the package of claim 1, wherein the first group of leads and the second group of leads are both coupled on a same side of the first substrate and on a same side of the second substrate (fig. 4). 
Regarding claim 5, Shiraki teaches the package of claim 1, wherein the first group of leads and the second group of leads are coupled on different sides of the first substrate and the second substrate (fig. 4).
Regarding claim 6, Shiraki teaches the package of claim 1, further comprising one or more leads (44 fig. 4) physically and electrically coupled to the first substrate and to the second substrate.
Regarding claim 7, Shiraki teaches the package of claim 1, wherein an end (metal layer 314, [0029] and fig. 2) of each lead (44) of the first group of leads and an end of each lead of the second group of leads is coined.
Regarding claim 8, Shiraki teaches the package of claim 1, further comprising a pre-mold encapsulant (“resin encapsulation is performed a batch molding process”, [0028]) formed around the first group of leads and the second group of leads.
Regarding claim 9, Shiraki (fig. 4) teaches a semiconductor package comprising:
a first substrate (substrate body 30, [(0029]) comprising a first group of leads (solder balls 44, [0046]) physically coupled thereto and a second group of leads {solder balls 44, [0046]) physically coupled thereto, the second group of leads physically coupled ta corresponding electrically isolated islands (wiring patterns 30, [0031]) coupled to the first substrate. It is noted that lead can be a conductive terminal, metal wiring or conductive ball;
a second substrate (substrate 43, [0046]) coupled over the first substrate and physically coupled to the first group of leads and the second group of leads; and
one or more semiconductor die (semiconductor chip 41, [0046]) coupled between the first substrate and the second substrate.
Shiraki teaches the first and second group of leads (solder balls 44), but does not teach wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device.
Hoegerl (figs. 3A and 3D) teaches wherein the first groups of leads (terminal 361, [0045]) and the second first groups of leads (terminal 366, [0046]) are configured to couple the semiconductor package to an external device (VDD, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the solder balls 44 of Shiraki with power terminals 361/366 of Hoegerl  in order to “apply VDD” as taught by Hoegerl, [0045] and [0046].
Regarding claim 10, Shiraki teaches the package of claim 9, further comprising an encapsulant (encapsulation resin 45, [0046]) in a space between the first substrate and the second substrate.
Regarding claim 11, Shiraki teaches the package of claim 9, wherein the first group of leads and the second group of leads are both coupled on a same side of the first substrate and on a same side of the second substrate (fig. 4).
Regarding claim 12, Shiraki teaches the package of claim 9, wherein the first group of leads and the second group of leads are coupled on different sides of the first substrate and the second substrate (fig. 4).
Regarding claim 13, Shiraki teaches the package of claim 9, further comprising one or more leads (44, fig. 4) physically and electrically coupled to the first substrate and to the second substrate.
Regarding claim 14, Shiraki teaches the package of claim 9, wherein an end (metal layer 31, [0029] and fig. 2) of each lead (44) of the first group of leads and an end of each lead of the second group of leads is coined.
Regarding claim 15, Shiraki teaches the package of claim 9, further comprising a pre-mold encapsulant (“resin encapsulation is performed a batch molding process”, [(0028]) formed around the first group of leads and the second group of leads.
Regarding claim 16, Shiraki (figs. 6-14) teaches a method of forming a semiconductor package, the method comprising:
physically and electrically coupling a first group of leads (solder balls 44, [0046]) to a first substrate (substrate body 30, [0029]). It is noted that lead can be a conductive terminal, metal wiring or conductive ball;
physically coupling a second group of leads (solder balls 44, [0046]) to the first substrate using corresponding electrically isolated islands (wiring patterns 30, (0031]) coupled to the first substrate;
physically and electrically coupling a second substrate (substrate 43, [0046]) to the first group of leads and to the second group of leads; and
coupling one or more semiconductor die (semiconductor chip 41, [0046]) between the first substrate and the second substrate.
Shiraki teaches the first and second group of leads (solder balls 44), but does not teach wherein the first groups of leads and the second first groups of leads are configured to couple the semiconductor package to an external device.
Hoegerl (figs. 3A and 3D) teaches wherein the first groups of leads (terminal 361, [0045]) and the second first groups of leads (terminal 366, [0046]) are configured to couple the semiconductor package to an external device (VDD, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the solder balls 44 of Shiraki with power terminals 361/366 of Hoegerl  in order to “apply VDD” as taught by Hoegerl, [0045] and [0046].
Regarding claim 17, Shiraki teaches the method of claim 16, further comprising coining the first group of leads and the second group of leads (metal layer 31, [0029] and fig. 2).
Regarding claim 18, Shiraki teaches the method of claim 16, further comprising applying a pre- mold encapsulant around the first group of leads and around the second group of leads (“resin encapsulation is performed a batch molding process”, [[0028]).
Regarding claim 19, Shiraki teaches a method of claim 16, further comprising applying an encapsulant (encapsulation resin 45, [0046]) between the first substrate and the second substrate.
Regarding claim 20, Shiraki teaches the method of claim 16, wherein the first group of leads and the second group of leads are coupled on one of a same side of the first substrate or different sides of the first substrate (fig. 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892